DETAILED ACTION
This office action is in response to the communication received on 08/16/2021 concerning application no. 15/765,546 filed on 04/03/2018.
Claims 31-32, 35-36, and 40-49 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/31/2021 has been entered.
Claims 31-32, 35-36, and 40-49 are pending.	

 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments with respect to claim 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that while Radman is not applied, it is still a relevant reference to the subject application. Regarding Applicant’s arguments that the Radman device would need to be redesigned to 

Drawings
Applicant claims features from configurations in PGPUB No. US 2015/0141854, the entire content of which have been incorporated by reference. Examiner recommends incorporating the relevant drawings to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32, 35-36, and 40-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 31 is indefinite for the following reasons:
Lines 22-23, recite “the pressure sensor assembly”. There is insufficient antecedent basis for this limitation in the claim.
Lines 22-23, recite “the pressure sensor assembly”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “pressure sensor assembly” is the same as the “pressure sensor housing” established in line 10 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the pressure sensor assembly to be the same as the pressure sensor.

	Claim 44, lines 1-2, recite “wherein one of the first and second fiber Bragg gratings extends distally beyond a distal end of the pressure sensor assembly”. This claim element is indefinite. The term “end” conveys the “the part of an area that lies at the boundary” or “the extreme or last part lengthwise” (Merriam-Webster dictionary link: https://www.merriam-webster.com/dictionary/end). Given that the claim 44 depends on claim 43, which states that the pressure sensor assembly includes the first and second fiber Bragg gratings, it is unclear how the gratings can be placed beyond the assembly. That is, it is unclear if the gratings are included in the assembly or are placed beyond the assembly’s distal end.
	For purposes of examination, the Office is considering the gratings to be placed in the assembly.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gregorich et al. (PGPUB No. US 2014/0058275) in view of Eberle et al. (PGPUB No. US 2013/0317372).

Regarding claim 31, Gregorich teaches an apparatus comprising: 
an elongated assembly (Medical device system 10), at least a portion of which is sized, shaped, or otherwise configured to be inserted into a human body to measure a physiological parameter at an internal location within the body (Paragraph 0036 teaches that the medical device system is able to measure the blood pressure. Paragraph 0035 teaches that the measurement occurs within the blood vessel), wherein the elongated assembly includes: 
a pressure sensor coupled to the optical fiber (Paragraph 0036 teaches that the sensor assembly 14 holds the optical pressure sensor 16 that is connected to the optical fiber 18. See Fig. 1); 
a core wire (Shaft portion 13) including a pressure sensor housing (Paragraph 0036 teaches that the shaft portion 13 holds the housing 20), wherein a portion of the pressure sensor housing defines a cradle that is sized and arranged to hold the pressure sensor (Paragraph 0036 teaches that the pressure sensor 16 is disposed in the housing region 20 of the shaft portion 13. The pressure sensor opening has an opening 22), wherein the pressure sensor is cantilevered within the cradle (The pressure sensor is shown to be fastened at one point, the bond 24. The optical fiber 18 connected to the sensor 16 is shown to be projecting into the housing without any other form of contact. See Fig. 1), 
Bond 24) bonded to the pressure sensor housing and to the optical fiber such that the pressure sensor is physically isolated from the pressure sensor housing and the guidewire (Paragraph 0036 teaches that optical fiber 18 and the shaft portion 13 are bonded by the bond 24. The pressure sensor is shown to be fastened at one point, the bond 24. The optical fiber 18 connected to the sensor 16 is shown to be projecting into the housing without any other form of contact. See Fig. 1), 
wherein the pressure sensor is bonded to a distal end region of the optical fiber (Fig. 1 shows that the pressure sensor is at the distal end of the optical fiber 18), wherein the pressure sensor is positioned distal to and spaced apart from the collar (See Fig. 1 where the sensor is spaced away from the bond 24), and wherein the pressure sensor assembly positioned within and spaced apart from the pressure sensor housing (Fig. 1 shows that the pressure sensor 16 is part of the sensor assembly 14 and extending from one end and is not in contact with the housing 20).
While, Gregorich teaches an optical fiber with light information (Paragraph 0039) Gregorich is silent regarding an apparatus,
a guidewire having a length;
an optical fiber extending longitudinally along the guidewire, the optical fiber configured to communicate light between a location outside of the body and a portion of the optical fiber that is to be located at or near the internal location within the body at which the physiological parameter is to be measured, and 
and wherein the core wire is coupled to the guidewire.
In an analogous imaging field of endeavor, regarding the design of pressure sensor apparatuses, Eberle teaches an apparatus,
a guidewire having a length (Guidewire assembly 2800 in Fig. 28. It shows a length);
an optical fiber (Optical fiber 2402) extending longitudinally along the guidewire (Optical fiber 2402 is seen to run the length of the guidewire assembly 2800 in Fig. 28), the optical fiber configured to communicate light between a location outside of the body and a portion of the optical fiber that is to be located at or near the internal location within the body at which the physiological parameter is to be Abstract teaches that the apparatus has an optical fiber that is inserted into the body lumen for determination of pressure information. This can be a Fiber Bragg Grating (FBG). Paragraph 0055 teaches that the light of specific wavelengths travels through the FBG. Paragraph 0315 teaches that the usage is performed with computer machines. Paragraph 0049 teaches that the apparatus can be placed inside the blood vessel of the body determine physiologic effects. Paragraph 0008 teaches that the FBGs are able to optically communicate), and 
and wherein the core wire is coupled to the guidewire (Fig. 28 shows that the core guidewire 2502 is connected to the housing 2400 of the guidewire assembly 2800).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gregorich with Eberle’s teaching of a guidewire with a coupled core wire and an optical fiber that conveys light information. This modified apparatus would allow a user to securely hold an optical fiber longitudinally under tension and also permit the positive and negative displacement of the fiber (Paragraph 0261 of Eberle). Furthermore, this modification would allow for the improvement of incorporation to coronary guidewire design while minimizing the impact on the mechanical performance of the guidewire (Paragraph 0006 of Eberle). Furthermore, this fabrication results in an apparatus made with super-elastic materials with a precise molding that defines the cavity that holds the sensor (Paragraph 0230 of Eberle).

Regarding claim 35, modified Gregorich teaches the apparatus in claim 31, as discussed above.
However, Gregorich is silent regarding an apparatus, wherein the collar is a cylindrical tube.
In an analogous imaging field of endeavor, regarding the design of pressure sensor apparatuses, Eberle teaches an apparatus, wherein the collar is a cylindrical tube (Paragraph 0272 teaches that the gasket 2408 is located within a cylindrical recess 2802. Fig. 28 shows a cross-section of the guidewire assembly 2800 and the gasket is shown to be circular).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gregorich with Eberle’s teaching of a cylindrical collar. This .

Claims 32 and 36 rejected under 35 U.S.C. 103 as being unpatentable over Gregorich et al. (PGPUB No. US 2014/0058275) in view of Eberle et al. (PGPUB No. US 2013/0317372) further in view of Bremer et al. (PGPUB No. US 2011/0190640).

Regarding claim 32, modified Gregorich teaches the apparatus in claim 31, as discussed above.
	However, the combination of Gregorich and Eberle is silent regarding an apparatus, wherein the collar comprises at least one of fused silica and borosilicate glass.
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Bremer teaches an apparatus, wherein the collar (Glass diaphragm 6 in combination with fusion splice 7 in Fig. 1) comprises at least one of fused silica and borosilicate glass (Paragraph 0059 teaches that the diaphragm is connected with the fusion splice. Paragraph 0063 teaches that the diaphragm 7 is made of glass silica).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gregorich and Eberle with Bremer’s teaching of a collar made of fused silica. This modified apparatus would provide a user with a device that has a reduced thickness and can be used for more difficult diagnostic or operational procedures. Furthermore, this is modified apparatus would be fully biocompatible with little risk of leaking epoxy (Paragraph 0091 of Bremer).


	However, the combination of Gregorich and Eberle is silent regarding an apparatus, wherein the optical fiber is bonded using at least one of solder glass bonding techniques and fusion splicing.
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Bremer teaches an apparatus, wherein the optical fiber is bonded using at least one of solder glass bonding techniques and fusion splicing (Paragraph 0059 teaches that the glass diaphragm 6 and the glass capillary 5 are bonded to the optical fiber 2 with fusion splices 7 and 8).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gregorich and Eberle Bremer’s teaching of fusion splicing an optical fiber. This modified apparatus would provide a user with a device that has a reduced thickness and can be used for more difficult diagnostic or operational procedures. Furthermore, this is modified apparatus would be fully biocompatible with little risk of leaking epoxy (Paragraph 0091 of Bremer).

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gregorich et al. (PGPUB No. US 2014/0058275) in view of Eberle et al. (PGPUB No. US 2013/0317372) further in view of Tenerz et al. (US Patent No. 5,125,058).

Regarding claim 40, modified Gregorich teaches the apparatus in claim 31, as discussed above.
	However, the combination of Gregorich and Eberle is silent regarding an apparatus, wherein the pressure sensor housing includes: 
a proximal housing portion and a distal housing portion separated by a window portion.
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Tenerz teaches an apparatus, wherein the pressure sensor housing includes: 
a proximal housing portion and a distal housing portion separated by a window portion (See modified Fig. 1 below).

    PNG
    media_image1.png
    699
    430
    media_image1.png
    Greyscale

Modified Fig. 1
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gregorich and Eberle with Tenerz’s teaching of the separation of the housing for pressure sensing with a window portion. This modified apparatus would allow a user to be able to acquire biological information without exposing the patient to unnecessary risks. Furthermore, the user would have a greater stability and handling during the use of the modified apparatus (Col. 1, lines 26-42 of Tenerz).

Regarding claim 41, modified Gregorich teaches the apparatus in claim 40, as discussed above.
	However, the combination of Gregorich and Eberle is silent regarding an apparatus, wherein the window portion includes a gasket.
Col. 3, lines 27-30, teach that the opening is sealed with a rubber ring 12. See Fig. 1).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gregorich and Eberle with Tenerz’s teaching of a pressure sensor housing with a window that includes a gasket. This modified apparatus would allow a user to be able to acquire biological information without exposing the patient to unnecessary risks. Furthermore, the user would have a greater stability and handling during the use of the modified apparatus (Col. 1, lines 26-42 of Tenerz).

Regarding claim 42, modified Gregorich teaches the apparatus in claim 41, as discussed above.
	However, the combination of Gregorich and Eberle is silent regarding an apparatus, wherein the gasket is made of at least one material capable of deforming or bending without fracture or cracking.
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Tenerz teaches an apparatus, wherein the gasket is made of at least one material capable of deforming or bending without fracture or cracking (Col. 3, lines 27-30, teach that the ring is made of rubber).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gregorich and Eberle with Tenerz’s teaching of a gasket that is a flexible or elastic material. This modified apparatus would allow a user to be able to acquire biological information without exposing the patient to unnecessary risks. Furthermore, the user would have a greater stability and handling during the use of the modified apparatus (Col. 1, lines 26-42 of Tenerz).

Claims 43-45 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Gregorich et al. (PGPUB No. US 2014/0058275) in view of Eberle et al. (PGPUB No. US 2013/0317372) further in view of Fernald et al. (PGPUB No. US 2002/0154860).

Regarding claim 43, modified Gregorich teaches the apparatus in claim 31, as discussed above.
	However, the combination of Gregorich and Eberle is silent regarding an apparatus, wherein the pressure sensor assembly includes a sensing region having first and second fiber Bragg gratings.
	In an analogous imaging field of endeavor, regarding the design of fiber Bragg gratings, Fernald teaches an apparatus, wherein the pressure sensor assembly includes a sensing region having first and second fiber Bragg gratings (Paragraph 0109 teaches that the fiber 10 has gratings 450, 250, 12, and 452. Furthermore, the paragraph teaches that the gratings 12 and 250 are able to measure temperature and pressure variations both. Grating 450 and 452 measure the temperature. Abstract established that the gratings on the fiber 10 are Bragg gratings).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gregorich and Eberle with Fernald’s teaching of a sensing region with two fiber Bragg gratings. This modified apparatus would allow a user to acquire temperature and pressure measurements in a cost-effective manner and be able to have a desired sensitivity (Paragraphs 0009 and 0014 of Fernald).

Regarding claim 44, modified Gregorich teaches the apparatus in claim 43, as discussed above.
	However, the combination of Gregorich and Eberle is silent regarding an apparatus, wherein one of the first and second fiber Bragg gratings extends distally beyond a distal end of the pressure sensor assembly.
	In an analogous imaging field of endeavor, regarding the design of fiber Bragg gratings, Fernald teaches an apparatus, wherein one of the first and second fiber Bragg gratings extends distally beyond a distal end of the pressure sensor assembly (Fig. 29 shows that the grating 452 is extending beyond the outer tube 50. Abstract established that the gratings on the fiber 10 are Bragg gratings).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gregorich and Eberle with Fernald’s teaching of a 

Regarding claim 45, modified Gregorich teaches the apparatus in claim 43, as discussed above.
	However, the combination of Gregorich and Eberle is silent regarding an apparatus, wherein each of the first and second fiber Bragg gratings includes a phase shift.
	In an analogous imaging field of endeavor, regarding the design of fiber Bragg gratings, Fernald teaches an apparatus, wherein each of the first and second fiber Bragg gratings includes a phase shift (Paragraph 0118 teaches that the grating 12 can be configured to have a phase shift. Furthermore, the paragraph teaches that there can be more than one grating. Abstract established that the gratings on the fiber 10 are Bragg gratings).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gregorich and Eberle with Fernald’s teaching of a fiber Bragg grating that extends past a distal end of a pressure sensor assembly. This modified apparatus would allow a user to acquire temperature and pressure measurements in a cost-effective manner and be able to have a desired sensitivity (Paragraphs 0009 and 0014 of Fernald).

Regarding claim 47, modified Gregorich teaches the apparatus in claim 31, as discussed above.
	However, the combination of Gregorich and Eberle is silent regarding an apparatus, wherein the pressure sensor assembly is temperature compensated.
	In an analogous imaging field of endeavor, regarding the design of fiber Bragg gratings, Fernald teaches an apparatus, wherein the pressure sensor assembly is temperature compensated (Paragraph 0109 teaches that the pressure sensing of the grating 250 can be improved by compensating for temperature. Abstract established that the gratings on the fiber 10 are Bragg gratings).


Regarding claim 48, modified Gregorich teaches the apparatus in claim 47, as discussed above.
	However, the combination of Gregorich and Eberle is silent regarding an apparatus, wherein the temperature compensated pressure sensor assembly includes a sensing region having first and second fiber Bragg gratings (FBG).
	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Fernald teaches an apparatus, wherein the temperature compensated pressure sensor assembly includes a sensing region having first and second fiber Bragg gratings (FBG) (Paragraph 0109 teaches that the fiber 10 has gratings 450, 250, 12, and 452. Furthermore, the paragraph teaches that the gratings 12 and 250 are able to measure temperature and pressure variations both. Grating 450 and 452 measure the temperature. Abstract established that the gratings on the fiber 10 are Bragg gratings. Paragraph 0109 teaches that the pressure sensing of the grating 250 can be improved by compensating for temperature).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gregorich with Fernald’s teaching of a temperature compensated pressure sensor assembly with a sensing region that has two fiber Bragg gratings. This modified apparatus would allow a user to acquire temperature and pressure measurements in a cost-effective manner and be able to have a desired sensitivity (Paragraphs 0009 and 0014 of Fernald).

Regarding claim 49, modified Gregorich teaches the apparatus in claim 48, as discussed above.

	In an analogous imaging field of endeavor, regarding the design of pressure sensing apparatus, Fernald teaches an apparatus, wherein the first FBG is configured to measure both pressure and temperature and the second FBG is configured to measure temperature (Paragraph 0109 teaches that the fiber 10 has gratings 450, 250, 12, and 452. Furthermore, the paragraph teaches that the gratings 12 and 250 are able to measure temperature and pressure variations both. Grating 450 and 452 measure the temperature. Abstract established that the gratings on the fiber 10 are Bragg gratings).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gregorich with Fernald’s teaching of a first FBG that measures temperature and pressure and a second FBG that measures temperature. This modified apparatus would allow a user to acquire temperature and pressure measurements in a cost-effective manner and be able to have a desired sensitivity (Paragraphs 0009 and 0014 of Fernald).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Gregorich et al. (PGPUB No. US 2014/0058275) in view of Eberle et al. (PGPUB No. US 2013/0317372) further in view of Fernald et al. (PGPUB No. US 2002/0154860) further in view of Wild et al. (PGPUB No. US 2013/0022308).

Regarding claim 46, modified Gregorich teaches the apparatus in claim 43, as discussed above.
	However, the combination of Gregorich, Eberle, and Fernald is silent regarding an apparatus, comprising: 
a non-reflective termination adjacent a distal end of the second fiber Bragg grating.

a non-reflective termination adjacent a distal end of the second fiber Bragg grating (Paragraph 0039 teaches that the epoxy plug 25 can made of a radio-opaque dye that is leak-tight. Fig. 2A shows that the plug 25 is at the distal end of the grating shown in area marked as “9”).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Gregorich, Eberle, and Fernald with teaching of a end that is non-reflective. This modified apparatus would allow a user to measure the effects of pressure and temperature with more reliability (Paragraph 0006 of Wild).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S.V./Examiner, Art Unit 3793